In a proceeding under article 4 (§ 411 et seq.) of the Family Court Act, instituted by a former wife against her former husband, the latter appeals from so much of an order of the Family Court, Kings County, entered March 21, 1963 after trial, as modified a prior order of support for the infant daughter of the .parties, so as to require the appellant father to pay: (a) the sum of $33 biweekly, commencing March 22, 1963, for such support; and (b) the sum of $400 for orthodontia needs of the child, payable $100 on or before April 18, 1963, and $10 biweekly to commence May 3, 1963. Order modified on the facts by striking therefrom the various provisions requiring appellant to pay for orthodontic work for the infant daughter of the parties; and proceeding remitted to the Family Court for the purpose of appointing a disinterested orthodontist to examine the child and to make a full report to the court as to the necessity for and nature of the work required, and the estimated cost thereof, upon tb.e bams of which report the court may take such further action as may be necessary for the child’s welfare. As so modified, order, insofar as appealed from, affirmed, *837without costs. In our opinion, the facts appearing in this record do not warrant the direction to pay for orthodontic work, the necessity for and the nature and extent of which are not disclosed. Ughetta, Acting P. J., Kleinfeld, Christ, Brennan and Hopkins, JJ., concur.